DETAILED ACTION
Claims 1-20 are presented.
IDS are considered.
Drawings as originally filed are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative – Mr. Bill Passodelis in a discussion initiated on 07/20/2022.
 

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method, comprising:
receiving, with at least one processor, unclassified data associated with a plurality of unclassified data items;
classifying, with at least one processor, the unclassified data based on a first predictive model to generate classified data;
selecting, with at least one processor, a first data item from the classified data;
upon selection of the first data item, displaying, with at least one processor, dimensions of a generative model based on the first data item;
generating, with at least one processor, a plurality of generated data items associated with the first data item using [[a]] the generative model by perturbing the first data item based on the dimensions of the generative model;
displaying, with at least one processor, a plurality of images associated with the plurality of generated data items;
classifying, with at least one processor, the plurality of generated data items based on the first predictive model to generate classified generated data; [[and]]
training, with at least one processor, a second predictive model with the classified generated data; and
displaying, with at least one processor, probabilities associated with a plurality of possible classifications based on the second predictive model and the plurality of generated data items.

2.	(Original) The method of claim 1, further comprising:
training, with at least one processor, the first predictive model with at least a portion of the unclassified data before classifying the unclassified data,
wherein classifying the unclassified data comprises classifying, with at least one processor, the unclassified data based on the first predictive model as trained to generate the classified data.

3.	(Original) The method of claim 1, further comprising training, with at least one processor, the generative model with at least a portion of the unclassified data before generating the plurality of generated data items.

4.	(Original) The method of claim 1, wherein the first predictive model comprises a teacher model and the second predictive model comprises a student model.

5.	(Original) The method of claim 1, wherein the first predictive model comprises at least one of a neural network, a deep neural network, or a convolutional neural network,
wherein the second predictive model comprises at least one of a linear regression, a decision tree, or a rules-based model, and
wherein the generative model comprises at least one of a deep generative model or a variational auto-encoder (VAE).

6.	(Original) The method of claim 1, wherein selecting the first data item comprises receiving, with at least one processor, a selection of the first data item from a user via a graphical user interface.

7.	(Original) The method of claim 6, wherein the graphical user interface comprises a first view displaying a clustering of the data items of the classified data.

8.	(Original) The method of claim 7, wherein the graphical user interface further comprises a second view displaying a confusion matrix.

9.	(Original) The method of claim 8, wherein, upon selection of at least one data item from the first view, the graphical user interface further comprises a third view displaying at least one image associated with the at least one data item.

10.	(Currently Amended) The method of claim 9, wherein selecting the first data item comprises receiving, with at least one processor, a selection of a first image of the at least one image associated with the first data item from the third view, [[and]]
wherein, upon receiving the selection of the first image, the graphical user interface further comprises a fourth view displaying first probabilities associated with [[a]] the plurality of possible classifications based on the first predictive model and the first data item and a fifth view, and
wherein displaying the dimensions of the generative model comprises displaying, via the fifth view of the graphical user interface, the dimensions of the generative model based on the first data item.

11.	(Original) The method of claim 10, whereinupon selection of a button associated with the fifth view, 
wherein the graphical user interface further comprises a sixth view and a seventh view,
wherein displaying the plurality of images associated with the plurality of generated data items comprises displaying, via the sixth view of the graphical user interface, the [[a]] plurality of , and
wherein displaying the probabilities associated with the plurality of possible classifications comprises displaying, via the [[a]] seventh view of the graphical user interface, the 

12.	(Currently Amended) A system, comprising:
at least one processor; and
at least one non-transitory computer-readable medium comprising instructions to direct the at least one processor to:
receive unclassified data associated with a plurality of unclassified data items;
classify the unclassified data based on a first predictive model to generate classified data;
select a first data item from the classified data;
upon selection of the first data item, display dimensions of a generative model based on the first data item;
generate a plurality of generated data items associated with the first data item using [[a]] the generative model by perturbing the first data item based on the dimensions of the generative model;
display a plurality of images associated with the plurality of generated data items;
classify the plurality of generated data items based on the first predictive model to generate classified generated data; [[and]]
train a second predictive model with the classified generated data; and
display probabilities associated with a plurality of possible classifications based on the second predictive model and the plurality of generated data items.

13.	(Original) The system of claim 12, wherein the instructions further direct the at least one processor to:
train the first predictive model with at least a portion of the unclassified data before classifying the unclassified data,
wherein classifying the unclassified data comprises classifying the unclassified data based on the first predictive model as trained to generate the classified data.

14.	(Original) The system of claim 12, wherein the instructions further direct the at least one processor to train the generative model with at least a portion of the unclassified data before generating the plurality of generated data items.

15.	(Original) The system of claim 12, wherein the first predictive model comprises a teacher model and the second predictive model comprises a student model.

16.	(Original) The system of claim 12, wherein the first predictive model comprises at least one of a neural network, a deep neural network, or a convolutional neural network,
wherein the second predictive model comprises at least one of a linear regression, a decision tree, or a rules-based model, and
wherein the generative model comprises at least one of a deep generative model or a variational auto-encoder (VAE).

17.	(Original) The system of claim 12, wherein selecting the first data item comprises receiving a selection of the first data item from a user via a graphical user interface.

18.	(Original) The system of claim 17, wherein the graphical user interface comprises a first view displaying a clustering of the data items of the classified data,
wherein the graphical user interface further comprises a second view displaying a confusion matrix, and 
wherein, upon selection of at least one data item from the first view, the graphical user interface further comprises a third view displaying at least one image associated with the at least one data item.

19.	(Currently Amended) The system of claim 18, wherein selecting the first data item comprises receiving a selection of a first image of the at least one image associated with the first data item from the third view,
wherein, upon receiving the selection of the first image, the graphical user interface further comprises a fourth view displaying first probabilities associated with [[a]] the plurality of possible classifications based on the first predictive model and the first data item and a fifth view,
wherein displaying the dimensions of the generative model comprises displaying, via the fifth view of the graphical user interface, the dimensions of the generative model based on the first data item, 
whereinupon selection of a button associated with the fifth view, 
wherein the graphical user interface further comprises a sixth view and a seventh view,
wherein displaying the plurality of images associated with the plurality of generated data items comprises displaying, via the sixth view of the graphical user interface, the [[a]] plurality of , and
wherein displaying the probabilities associated with the plurality of possible classifications comprises displaying, via the [[a]] seventh view of the graphical user interface, the 

20.	(Currently Amended) A computer program product for local approximation of a predictive model, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive unclassified data associated with a plurality of unclassified data items;
classify the unclassified data based on a first predictive model to generate classified data;
select a first data item from the classified data;
upon selection of the first data item, display dimensions of a generative model based on the first data item;
generate a plurality of generated data items associated with the first data item using [[a]] the generative model by perturbing the first data item based on the dimensions of the generative model;
display a plurality of images associated with the plurality of generated data items;
classify the plurality of generated data items based on the first predictive model to generate classified generated data; [[and]]
train a second predictive model with the classified generated data; and
display probabilities associated with a plurality of possible classifications based on the second predictive model and the plurality of generated data items.


Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Applicant has incorporated previously allowable subject matter into independent forms. As such the claims are allowable over prior arts and cited references. 
Other reference(s) considered pertinent to but not disclosing the invention includes:
Li et al. (US 2019/0287515) - The method (800) involves training a teacher model by processors based on teacher speech data (802). A student model is initialized (804) with parameters obtained from the trained teacher model by the processors. The student model is trained (806) with adversarial teacher-student learning by the processors based on the teacher speech data and the student speech data. The student model is trained with adversarial teacher-student learning. Teacher-student loss that measures a divergence of outputs between the teacher model and the student model is minimized (808). Classifier condition loss is minimized (810) with respect to parameters of a condition classifier. The classifier condition loss is maximized (812) with respect to parameters of a feature extractor. Speech is recognized (814) with the trained student model.
The reference(s) discloses subject matters relevant to the topics of gaze direction determination by means of image analysis. Nevertheless, they do not disclose the amended claims as presented above in light of the amendments.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645